Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §101
35 U.S.C, 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1 and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites “an in-vehicle apparatus mounted in a vehicle, comprising: an assistance processing unit that executes assistance processing for providing a user with specified information; and a display control unit that performs control to display a list according to a sequential order of the assistance processing executed by the assistance processing unit.” 
The claim falls within one of the four statutory categories of invention since the claim is directed to an apparatus, which is a statutory category of invention.
However, the claim is not eligible for the following reasons: the claim recites a judicial exception and that the judicial exception is not integrated into a practical application.  The claim does not include any additional element or a combination of elements that amounts to significantly more than the judicial exception.   In this case, the claim recites the limitation of “executes assistance processing for providing a user with specified information,” which is a concept of an abstract idea of a 
The claim further recites additional elements, such as “assistance processing unit,” “display control unit.”  However, these additional elements are well-understood, routine, and conventional activity in the relevant field.  These additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: instructions to implement the idea on a computer.  Viewed as a whole, these additional elements cannot integrate a judicial exception into a practical application. The claim is ineligible.
It is found that claims 2-7 includes the additional elements that integrate the abstract idea into a practical application.  These additional element individually and in 
Claim 8 recites “an information presentation method for notifying a user of a schedule for executing assistance processing to be executed by an in-vehicle apparatus mounted in a vehicle to provide the user with specified information, the method comprising: creating a list of the assistance processing according to a sequential execution order; and performing control to display the list of the assistance processing.”
The claim falls within one of the four statutory categories of invention since the claim is directed to a method, which is a statutory category of invention.
However, the claim is not eligible for the following reasons: the claim recites a judicial exception and that the judicial exception is not integrated into a practical application. The claim does not include any additional element or a combination of elements that amounts to significantly more than the judicial exception.   It is similar to claim 1, claim 8 is directed to the judicial exception of an abstract idea of a mental process because the claim is directed to the activity that can be carried in mind of a person.  For example, one person can have an idea in his (her) mind about creating a list of tasks needs to be performed in sequence.  This mental process can be carried out in one person’s mind without a need of a computer or a specific machine.  Claim 8 further recites the limitations of “performing control to display the list of the assistance processing,” wherein the features of “control to display the list…” is recited at a high level of generality because the act of “control to display the list…” can be carried out without a specific machine, a computer, or a specific display device.  This additional element cannot transform the abstract idea into a patent-eligible application because 
Claims 9-14 includes the additional elements that integrate the abstract idea into a practical application.  These additional elements individually and in combination with other claimed limitations make the improvement to the functioning of a computer, or any other technology or technical field.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: assistance processing unit, display control unit, and operation input unit.
Because this/these claimed limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Koo et al. (herein after “Koo”) (US 2018/0283889 A1).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the navigation systems and methods as discussed herein above for the purpose of generating a route to a number of destinations in a sequential order, and displaying specific user’s intentions at each destination on the generated route.
Regarding claims 2, and 3, Koo discloses the features of “the display control unit performs control to include and display a map screen indicating, on a map, a point where the assistance processing unit should execute the assistance processing” (Figure 17, paragraph 0110, and 0111, the map is shown to includes a point where the user’s constraint is set.)

Regarding claim 5, Koo teaches that the user interface (700) includes a constraints window (719) that is usable to set additional constraints based on the user’s intentions (paragraph 0092).  As illustrated by Koo, the constraints window (719) includes an add button (708) for adding a constraint, and a cancel button (719) for cancelling edits to a constraint.
Regarding claim 6, Koo teaches that the user interface (700) includes a constraints window (719) that is usable to set additional constraints based on the user’s intentions (paragraph 0092).  As illustrated by Koo, the constraints window (719) includes an add button (708) for adding a constraint, and a cancel button (719) for cancelling edits to a constraint.
Regarding claim 7, Koo discloses and suggests the features of “the operation input unit excludes specified assistance processing and accepts the cancellation operation; and wherein the display control unit performs control to display the assistance processing by changing a display form of the assistance processing excluded by the operation input unit from objects to accept the cancellation operation, from the display form of other assistance processing” (paragraph 0092.)
Regarding claim 8, Koo is directed to methods for generating navigation route plans based on user intents.  The system includes at least a processing unit (2202) (Figure 22; paragraphs 0119, 0121), and a display control unit (2232), wherein the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the navigation systems and methods as discussed herein above for the purpose of generating a route to a number of destinations in a sequential order, and displaying specific user’s intentions at each destination on the generated route.
Regarding claims 9, and 10, Koo discloses the features of “the display control unit performs control to include and display a map screen indicating, on a map, a point where the assistance processing unit should execute the assistance processing” (Figure 17, paragraph 0110, and 0111, the map is shown to includes a point where the user’s constraint is set.)
Regarding claim 11, Koo suggests the features of “changing the display of the assistance processing” (Figure 19, Figure 20, paragraph 0114, the user interface displays the re-ordered destinations in the navigation application in responding to the modification of the user’s constraint.)

Regarding claim 13, Koo teaches that the user interface (700) includes a constraints window (719) that is usable to set additional constraints based on the user’s intentions (paragraph 0092).  As illustrated by Koo, the constraints window (719) includes an add button (708) for adding a constraint, and a cancel button (719) for cancelling edits to a constraint.
Regarding claim 14, Koo discloses and suggests the features of “the operation input unit excludes specified assistance processing and accepts the cancellation operation; and wherein the display control unit performs control to display the assistance processing by changing a display form of the assistance processing excluded by the operation input unit from objects to accept the cancellation operation, from the display form of other assistance processing” (paragraph 0092.)
Examiner’s Comments Regarding Another Cited Prior Art of Record
	The US patent application publication No. US 2018/0180437 A1 (Uhlendorf reference) is another cited prior art of record.  Uhlendorf discloses a method for operating a navigation system.  The navigation system is comprised of all necessary components for carrying out a series of steps in the method, wherein said steps include the step of determining a selected map section with a selection sequence, and selecting the map section, the current position and a portion of the route within the double frame.

		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/TUAN C TO/Primary Examiner, Art Unit 3667